Citation Nr: 9919505	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected residuals of a right foot 
shell fragment wound, to include nerve injury, currently 
evaluated as 20 percent disabling.  

3.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1973, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal with two 
Oak Leaf Clusters, a Combat Infantryman Badge and the Army 
Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and December 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In the 
September 1993 rating action, the RO established service 
connection for, among other things, residuals of a shell 
fragment wound to the right foot and for PTSD, and assigned 
noncompensable and 30 percent evaluations, respectively, 
effective April 30, 1993.  In that same rating action, the RO 
denied service connection for bilateral hearing loss and 
headaches.  In the December 1996 rating decision, the RO 
denied the veteran's claim of entitlement to a compensable 
evaluation for residuals of a shell fragment wound of the 
right torso and right anterior deltoid area.  The veteran 
timely appealed these determinations to the Board.

Because the veteran disagreed with the initial evaluations 
assigned for both his PTSD and his shell fragment wound, the 
Board has recharacterized those issues as involving the 
propriety of the initial rating assigned.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Furthermore, although 
the RO twice increased the ratings for the residuals of his 
right foot shell fragment wound (to 10 percent, effective 
from April 1993; and, following the Board's November 1997 
remand, to 20 percent, effective from September 1998), 
because a higher evaluation for this condition is available, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this matter was previously before the Board in November 
1997, the Board granted service connection for left ear 
hearing loss and a chronic headache disorder, and increased 
the evaluation a shell fragment wound of the right torso and 
right deltoid area; these claims are no longer before the 
Board.  In November 1997, the Board also increased the 
evaluation for the veteran's PTSD to 70 percent; however, 
inasmuch as, in a separate decision on the date, that 
decision is vacated, the Board will render a decision in the 
current appeal involving the evaluation of PTSD as if the 
November 1997 decision on that issue had not been entered.

Finally, the Board notes that the veteran also has perfected 
an appeal of a February 1998 denial of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  However, as the RO subsequently 
granted the veteran a total rating, and he has not appealed 
the effective date of the award of these benefits, no issue 
involving a total rating is now before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir 1997); Henderson v. 
West, 11 Vet. App. 245, 247 (1998).

The Board's decision regarding the propriety of the initial 
50 percent evaluation for the veteran's PTSD is set forth 
below.  However, the issue involving the evaluation for the 
right foot shell fragment wound is addressed in the REMAND 
following the ORDER portion of the DECISION, below.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to September 2, 1997, the veteran's PTSD was 
manifested by frequent nightmares, flashbacks, intrusive 
thoughts, irritability, avoidance behavior, low self esteem, 
impaired impulse control and concentration, near-continuous 
depression, anxiety, an exaggerated startle response, 
difficulty adapting to stressful situations as well as 
sleeping, and some social withdrawal; these symptoms reflect 
severe impairment in his ability to both obtain and retain 
employment as well as establish and maintain effective or 
favorable relationships.

4.  The veteran was hospitalized at the Salem, Virginia, VA 
Medical Center from September 2 to October 10, 1997.  The 
discharge summary includes the opinion of a VA physician that 
the veteran is totally disabled, presumably, due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, since 
April 30, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, 4.132, Diagnostic Code 9411 (1996 & 1998).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the assignment of a 100 percent 
evaluation for PTSD, since September 2, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows that the veteran participated in extensive 
combat during his period of military service in Vietnam.  In 
addition, the evidence reflects that he has been diagnosed as 
having PTSD due to these combat experiences.  Based upon this 
evidence, service connection for PTSD was established in 
September 1993 and a 30 percent evaluation was assigned, 
effective April 30, 1993.  Thereafter, in a June 1996 rating 
decision, the RO increased the evaluation to 50 percent, 
effective April 30, 1993.  

The service medical and personnel records are silent for any 
complaint or treatment of any psychiatric problems, but as 
noted above, they show that he sustained participated in 
several combat missions in Vietnam, sustained multiple shell 
fragment wound injuries, and has been awarded numerous 
combat-related decorations.  

In June 1993, the veteran was afforded pertinent VA general 
medical and psychiatric examinations.  During the general 
medical examination, the veteran provided a history of having 
served in combat in Vietnam and of having sustained several 
shell fragment wound injuries.  In addition, he complained of 
suffering from periods of "explosive anger," "extreme 
irritability," "anger most of the time," malaise, 
alienation from his spouse and impaired memory.  He also 
stated that "war movies made him mad as hell," and that he 
avoided stimuli that reminded him of his combat experiences 
in Vietnam.  The examiner reported no findings with respect 
to the veteran's psychiatric complaints, but diagnosed him as 
having PTSD with agitated depression.

During the June 1993 VA psychiatric examination, the veteran 
reiterated his history of having served in Vietnam.  In 
addition, he complained of having flashbacks and nightmares 
related his combat experiences in Vietnam, as well as sleep 
disorder.  The examination revealed that the veteran suffered 
from anxiety and depression.  The physician indicated that 
the veteran "certainly appeared to have experienced 
significant trauma while serving in combat in Vietnam," but 
indicated that he believed that the veteran "was awfully 
hard to evaluate" because he had not been previously 
evaluated for his psychiatric problems.  To this end, he 
recommended that the veteran be admitted as an inpatient at a 
VA medical facility for evaluation and observation.  The 
physician's impression was that the veteran's symptoms were 
compatible with a diagnosis of chronic PTSD.  He observed 
that the veteran was employed at the time of the examination.

The veteran was hospitalized from July 6 to July 13, 1993.  
The report states that the veteran was admitted for 
evaluation and observation following a recent compensation 
examination.  The veteran complained that he suffered from 
progressive depression, "increasing nightmares," "Vietnam 
flashbacks," sleep disorder, nervousness, irritability, and 
lack of interest and avoidance of people.  In addition, he 
reported a history of having served in Vietnam consistent 
with noted above.  A mental status evaluation disclosed that 
the veteran's speech was coherent, logical and goal oriented, 
but that his thought processes were characterized by "a 
preoccupation with current progressive symptoms."  The 
veteran did not have suicidal or homicidal ideation; however, 
his mood was described as "markedly depressed."  In 
addition, a social work assessment revealed that the veteran 
suffered from severe PTSD.  Significantly, the report 
indicates that the veteran's admission was limited to seven 
days due to his family and employment responsibilities.  In 
this regard, the veteran stated that his eldest son was 
scheduled to return to active military duty, and he wanted to 
see him prior to his departure.  At discharge, the veteran 
indicated that he planned to return to his current job.  The 
diagnosis was moderate to severe chronic PTSD.

The veteran was afforded a second formal VA psychiatric 
examination in November 1995.  During the examination, the 
veteran reported that he was laid off from his most recent 
position in August 1995 and that he was unable to obtain a 
job since that time.  The veteran attributed his inability to 
obtain employment to the fact that he was taking medications 
to treat his PTSD; he stated that employers did not want to 
hire someone with that disability.  In addition, he stated 
that he spent a great deal of time at home watching 
television, and that he regularly went for treatment at a VA 
mental health clinic.

The veteran complained that his PTSD was productive of 
chronic sleep problems, which he reported increased in 
severity when he was exposed to stimuli that reminded him of 
Vietnam.  In addition, he indicated that he had diminished 
interest in hobbies due to increasing anger and irritability.  
The veteran also reported that he suffered from intrusive 
thoughts and nightmares related to his combat experiences in 
Vietnam.  He characterized his interpersonal relations as 
"very limited."  In this regard, he noted that he was 
divorced in 1993 and described his former spouse as 
"hateful."  He also reported that he was currently residing 
with his son and daughter, whom he said, did so because they 
felt sorry for him.  The examination revealed that the 
veteran exhibited anxiety as well as some mild psychomotor 
retardation.  In addition, mental status testing confirmed 
that the veteran had PTSD.  The diagnosis was PTSD, and the 
examiner reported that the Global Assessment of Functioning 
(GAF) Scale score was 45.

From March 4 to March 6, 1996, the veteran was hospitalized 
at the Salem, Virginia, VA Medical Center to treat his PTSD.  
The discharge summary reflects that the veteran complained of 
suffering from anxiety, nightmares, insomnia, anger 
outbursts, social withdrawal, depression and an "inability 
to care for himself."  In addition, he denied having a 
history of any suicidal or homicidal attempts.  During the 
course of the hospitalization, the veteran was advised to 
continue taking his psychiatric medications as well as his 
treatment at the VA mental health clinic.  The diagnosis at 
discharge was history of chronic PTSD of moderate severity.

In April 1996, the veteran was again afforded a formal VA 
psychiatric examination.  The veteran reiterated his history 
of having served in combat in Vietnam.  In addition, he 
stated that he was unemployed since August 1995, and reported 
a history of moving from job to job due to his irritability, 
his inability to control his temper as well as a desire to 
seek more beneficial employment.  During the examination, the 
veteran complained of suffering from sleep disorder and an 
inability to get along with others.  He reported that he was 
more frequently experiencing nightmares and intrusive 
thoughts as well as anger and shame for his actions in 
Vietnam.  He also stated that he spent the majority of his 
time home alone.

The physician characterized the veteran's mood as depressed 
and his affect as restricted and dysphoric.  The examiner 
indicated that the veteran denied having homicidal or 
suicidal ideation and that his memory was grossly intact.  
The diagnoses were moderate to severe chronic PTSD and 
dysthymic disorder.  In addition, the examiner reported that 
the veteran's GAF score was 40.

The veteran was hospitalized at the VA Medical Center in 
Salem, Virginia, to treat his PTSD from September 2 to 
October 10, 1997.  A discharge summary that was prepared by a 
licensed clinical social worker reflects that, in group 
therapy sessions, that the veteran concentrated on dealing 
with the guilt and shame that he had due to his Vietnam 
experiences.  The social worker indicated that the veteran 
had achieved some degree of resolution of these issues.  In 
addition, he reported that the veteran "bonded" with some 
members of the group.  He stated, however, that the veteran 
continued to suffer from chronic and severe PTSD.  In this 
regard, he opined that, after his discharge, the veteran 
would go home and "unfortunately[,] return to social and 
self isolation."  The examiner offered no opinion with 
respect to the impact of the veteran's PTSD on his ability to 
obtain or retain employment.

A separate discharge summary, which was prepared by a VA 
physician, indicates that the veteran was admitted for 
inpatient treatment of his PTSD.  The physician noted that, 
prior to his admission, the veteran was receiving VA 
outpatient treatment at the Johnson, Tennessee, VA Medical 
Center.  He indicated that, due to his PTSD, the veteran 
experienced nightmares, flashbacks, uncontrolled anger, 
depression, low self esteem, fatigue, feelings of guilt, an 
inability to communicate effectively with others, insomnia, 
self-isolation, rage, homicidal ideation, anxiety, intrusive 
thoughts and decreased libido.  Mental status testing 
revealed that the veteran was nervous but that he had no 
current homicidal or suicidal ideation.  In addition, the 
physician reported that the veteran had successfully 
completed the PTSD program.  He added that, subsequent to 
discharge, the veteran was to continue treatment on an 
outpatient basis.  Significantly, the physician opined that 
the veteran was totally disabled due to his PTSD and thus was 
not capable of returning to employment.

In June 1998, the veteran testified before a hearing officer 
at the RO.  He asserted that the October 1997 VA 
hospitalization report, which reflects that he was 
hospitalized from September 2 to October 10, 1997, supports a 
100 percent schedular evaluation for his PTSD.  In addition, 
he testified that his PTSD had worsened and that he spent 
very little time "dealing with the public," and that 
instead, he remains at home and watches television "all 
day."  The veteran further reported that, due to his PTSD, 
he was unable to be in crowds, that he experienced nightmares 
and sleep disorder on a continuous basis, that he avoided 
violence and "things military," and that he was not able to 
do his shopping, which he said was done by his son, daughter 
and mother.  In addition, with respect to his employability, 
the veteran testified that he was fired from his last job 
after he physically assaulted a supervisor, that he thus left 
on bad terms, and that is not allowed back on company 
property.

The VA outpatient treatment records, dated from April 1993 to 
June 1998, reflect that the veteran was seen on numerous 
occasions for various complaints relating to his PTSD, and 
that he regularly participated in group therapy.  A review of 
these records reveals that the veteran's PTSD was productive 
of depression, nightmares and sleep disorder, flashbacks and 
intrusive thoughts, anger, irritability, survivor guilt and 
an inability to establish or maintain relationships outside 
of those with his son and daughter, with whom he resides.  In 
this regard, the records reflect that the veteran reported 
that he had difficulty relating to people "outside the 
home."  In addition, the records disclose that the veteran 
once attempted to commit suicide.

In addition, in several statements in support of this claim, 
the veteran reported that he was increasingly depressed and 
agitated, had low self-esteem, suffered from nightmares on a 
more frequent basis, was unable to have normal relationships 
with people, did not feel he "belonged" or could trust 
people, and that he stayed home most of the time.  Finally, 
he asserted that he was unemployable due to his PTSD.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all available relevant evidence 
pertaining to this claims has been obtained and that no 
further assistance to the veteran is required to comply with 
the duty to assist him, pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  However, where, as 
here, a veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  See Fenderson, 12 Vet. App. at 126.

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include specific discussion of whether "staged rating" 
would be appropriate in the veteran's case.  However, the 
claims file reflects consideration of additional evidence in 
light of the applicable rating criteria at various points 
during the appeal; thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal, as well as whether higher evaluations were 
warranted at different stages.  Thus, a remand of this matter 
for consideration of Fenderson is unnecessary.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the 
RO has considered the claim under the former and revised 
criteria (see December 1996 and subsequent Supplemental 
Statements of the Case), there is no prejudice to the veteran 
in the Board doing likewise, and applying the more favorable 
result.

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the revised criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that, 
from the date service connection was established on April 30, 
1993 to September 1, 1997, the level of impairment due to the 
veteran's service-connected PTSD most closely approximates a 
70 percent rating, under either the former or revised 
applicable criteria.  

In this regard, the Board notes that, when shows that when 
examined by VA in June 1993, the veteran was noted to suffer 
from flashbacks and nightmares related to his combat 
experiences in Vietnam, as well as from anxiety, sleep 
disorder and depression.  Further, the July 1993 VA 
hospitalization report indicates that the veteran suffered 
from increasing nightmares, flashbacks, sleep disorder, 
nervousness, irritability, lack of interest and avoidance of 
people; in addition, an examiner described him as markedly 
depressed.  Significantly, the report indicates that the 
veteran's admission was limited to seven days due to his 
family and employment responsibilities.  In this regard, the 
veteran stated that his eldest son was scheduled to return to 
active military duty that and he wanted to see him prior to 
his departure, and that, at discharge, he indicated that he 
planned to return to his current job.  A November 1995 VA 
examination report includes a notation that the veteran was 
unemployed, and there are other indications of record that he 
worked up until August 1995.  In addition, it shows that the 
veteran suffered from chronic sleep problems, diminished 
interests in hobbies, increased anger and irritability.  It 
also reflects that he described his personal relations as 
limited.  The examiner reported that the Global Assessment of 
Functioning (GAF) score was 45 [The Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), indicates that scores between 40 and 50 reflect a level 
of impairment between some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends and neglects family, and 
is unable to work) and moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks), and 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)].  The March 1996 VA hospitalization report shows 
that the veteran reported continuing complaints of anxiety, 
nightmares, insomnia, anger, outbursts, some social 
withdrawal and depression; however, he denied having any 
suicidal or homicidal ideation.  

The April 1996 VA examination report shows that the veteran 
was unemployed.  Significantly, however, the physician 
indicated that the veteran had a history of changing jobs due 
to irritability, an inability to control his anger, as well 
as a desire to seek more beneficial employment.  The 
physician reported that the GAF score was 40.  Finally, the 
VA outpatient treatment records dated prior to September 1997 
show that the veteran regularly participated in group 
therapy.  In addition, they reveal reported symptoms 
attributable to PTSD including depression, nightmares and 
sleep disorder, flashbacks and intrusive thoughts, anger, 
irritability, survivor guilt, an inability to establish or 
maintain relationships outside of those with his son and 
daughter, and that he regularly participated in VA outpatient 
mental health counseling at the Johnson City, Tennessee, VA 
Medical Center.

Thus, the Board finds that such evidence reflects that, prior 
to September 2, 1997, the veteran's PTSD was manifested by 
frequent nightmares, flashbacks, intrusive thoughts, 
irritability, avoidance behavior, low self esteem, impaired 
impulse control and concentration, near-continuous 
depression, anxiety, an exaggerated startle response, 
difficulty adapting to stressful situations as well as 
sleeping, and some social withdrawal.  The Board finds that 
these symptoms reflect severe impairment in his ability to 
both obtain and retain employment as well as establish and 
maintain effective or favorable relationships.  As such, the 
level of impairment then shown most closely approximated the 
criteria for a 70 percent evaluation under the former 
criteria, and, with resolution of all reasonable doubt in the 
veteran's favor, the criteria for a 70 percent evaluation 
under the revised criteria.  

However, prior to September 2, 1997, the criteria for a 100 
percent evaluation under either the former or revised were 
not met.  As noted above, the evidence shows that the veteran 
was employed until August 1995; although he has not worked 
since then, it is important to note that unemployed is not 
tantamount to being unemployable.  Although during his 
hearing, the veteran reported that he was fired because he 
physically assaulted a supervisor, this is not objectively 
documented.   The medical records also reflect that he had a 
history of leaving jobs in part due to a desire to seek more 
beneficial employment.  Although the medical records reflect 
some reports that the veteran stayed to himself and did not 
go out much, this condition appears to be largely self-
imposed, and these notations must be considered in light of 
the fact that he also then reported that he had essentially 
good familial relationships (he resided with a son and 
daughter, with whom he had a social relationship, and that he 
also had a relationship with an older son as well as his 
mother).  In any event, it is significant to note that, under 
both the former and revised criteria, social impairment is 
considered in arriving at the appropriate evaluation, but 
evaluations are not to be assigned on the basis of social 
impairment, alone.  See 38 C.F.R. § 4.129 (1996) and 
38 C.F.R. § 4.126(b) (19998).  Furthermore, his assigned GAF 
scores, while indicating significant impairment, do not 
reflect total impairment due to PTSD symptomatology.  

As such, the Board is unable to find that, prior to September 
2, 1997, the veteran was then demonstrably unable to obtain 
or retain employment due to his PTSD, that the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in his virtual isolation in the 
community, or that his PTSD was productive of totally 
incapacitating symptoms that bordered on a gross repudiation 
of reality with disturbed thought or behavioral processes, 
which was required for a 100 percent evaluation under the 
former criteria.  

Likewise, the evidence prior to September 2, 1997 does not 
does not demonstrate symptoms such as grossly impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closest relatives, own 
occupation, or own name.  Thus, the revised criteria for a 
100 percent evaluation also were not met.  

Finally, in the absence of evidence of marked interference 
with employment, repeated hospitalizations due to PTSD, or 
evidence of other unusual or exceptional factors that 
rendered inadequate the regular schedular standards for 
evaluating the disability, the record also presented no basis 
for assignment of an extra-schedular evaluation in excess of 
70 percent for the veteran's PTSD prior to September 2, 1997.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

However, as noted above, the veteran was hospitalized at the 
VAMC in Salem, Virginia, between September 2 and October 10, 
1997.  The discharge summary of that hospitalization 
indicates that the veteran had been receiving treatment on an 
outpatient basis.  The physician indicated that the veteran 
exhibited "ineffective individual coping relation to the 
residual effects" of the disorder, as evidenced by 
nightmares, flashbacks, uncontrolled anger, depression, low 
self-esteem, feelings of guilt, inability to communicate 
effectively with others, insomnia, self isolation, rage, 
homicidal ideation, social isolation, anxiety, decreased 
libido, and intrusive thoughts.  The hospital report reflects 
that the veteran participated in group therapy sessions 
during his hospitalization (during which time, the social 
worker noted, he "bonded" with several members of the 
group) and, at discharge, the physician assigned a GAF of 
50/55 [indicating a level of impairment between serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or serious impairment in 
social, occupational, or school functioning, and moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) and moderate difficulty in social, 
occupational, or school functioning).  Significantly, 
however, the discharge summary includes the VA physician's 
assessment that the veteran was totally disabled (and, thus, 
was not capable of returning to any employment).  

The Board notes that the discharge summary represents the 
first objective indication that the veteran's PTSD may render 
him demonstrably unable to obtain or retain employment.  
While the VA physician did not specifically attribute the 
veteran's total disability (and hence, unemployability) 
solely to his PTSD, this can reasonably be surmised, given 
the nature of the hospitalization and the fact that, although 
the veteran's physical disabilities (chronic headaches, and 
left ear tinnitus, each assessed as 10 percent disabling) 
were referred to on Axis III of the physician's multi-axial 
diagnosis at discharge, impairment resulting from neither 
condition was mentioned in the report.  Given the above, and 
with resolution of all reasonable doubt in the veteran's 
favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the 
Board finds that, as of September 2, 1997, the criteria for a 
100 percent schedular rating for the veteran's PTSD, under 
the criteria that was in effect prior to November 7, 1996, 
have been met.  See Johnson, 7 Vet. App. at 97.  As the 
veteran is deemed entitled to the maximum assignable 
evaluation under the former criteria, consideration of the 
revised criteria is unnecessary.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, since April 
30, 1993, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD, since 
September 2, 1997, is granted.


REMAND

Also before the Board is the question of the propriety of the 
initial 10 percent rating assigned for the service-connected 
residuals of a right foot shell fragment wound, to include 
nerve injury, currently evaluated as 20 percent disabling.  
The Board's review of the record reveals that additional 
development and adjudication of this issue is warranted.  

As noted in the November 1997 remand, in evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Indeed, the veteran's claim with respect to the 
evaluation of his right foot shell fragment wound injury was 
remanded for an examination in light of DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  However, in readjudicating this appeal, 
there is no indication in either the December 1998 rating 
action or in the January 1999 Supplemental Statement of the 
Case (SSOC) that the RO considered the application of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the Board notes 
that, as recently held by the United States Court of Veterans 
Appeals, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the November 1997 remand.

In addition, the veteran's service personnel records (DA Form 
20) show that he sustained multiple shell fragment wound 
injuries to his right side in March 1969.  During the course 
of this appeal, the veteran was afforded four pertinent VA 
examinations.  The examinations reveal that the veteran 
apparently sustained injuries to muscles in Muscles Groups 10 
and 12 with retained metallic fragments; however, the Board 
finds that a further examination is needed to specifically 
identify all Muscle Groups that were injured.  

In addition, the April 1996 VA examination report shows that 
he was diagnosed as having a digital nerve injury involving 
the fourth and fifth lateral rays as a result of the shell 
fragment wound injury.  Further, the September 1998 
examination report reflects that he was diagnosed as having a 
neuroma of the third interspace of the right foot that is 
consistent with the shell fragment wound injury.  The RO has 
assigned, under Diagnostic Code 5284, a 10 percent evaluation 
under Diagnostic Code 5284 for the period prior to September 
18, 1998, and a 20 percent evaluation since that time.  
However, it does not appear that the RO has considered 
whether the veteran's service-connected disability should 
evaluated under Diagnostic Codes 5310 and 5312, or whether he 
is entitled to separate rating for the muscle and nerve 
injuries.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14 
(1998)).  The matters, as well as whether staged rating is 
appropriate, should be addressed by the RO in readjudicating 
the veteran's disability

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since June 1998, from all 
pertinent VA medical facilities, as well 
as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded a VA 
orthopedic and neurological examinations 
to determine the full nature and extent 
of his service-connected residuals of a 
right foot shell fragment wound, to 
include nerve injury.  It is imperative 
that the physician(s) who is/are 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
In doing so, it is requested that the 
examiner(s) identify all muscle groups 
involved.  The examiner(s) should also 
comment on the severity of the muscle 
injuries.  Further, the physician(s) 
should state whether the right foot shell 
fragment wound injury is manifested by a 
neurological deficit.  If so, the 
examiner(s) should indicate whether it is 
at least as likely as not that such 
deficit is a residual of the veteran's 
shell fragment wound or rather, whether 
it is more likely than not due to other 
causes.  If neurological deficit is 
present, the examiner should further 
describe which nerve(s) is/are involved 
and the degree(s) of severity of the 
neurological deficit.  The examiner(s) 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination of the right foot and 
ankle.  Further, the examiner should 
indicate whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of his right foot and ankle (to include 
with use or upon activity) as a result of 
the service-connected disability.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as 
whether separate evaluations for muscle 
and nerve pathology are warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  In addition, the RO should 
specifically consider the applicability 
of Diagnostic Codes 5310 and 5312.  
Further, the RO should again consider 
whether staged ratings are appropriate in 
light of the recent decision in Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

